                                                                               JS-6

 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10

11
     SYLVIA GALVAN, an individual and Case No. 2:19-CV-8873 DSF (MAAx)
     as a Personal Representative of Frank
12   Patrick   Mariscal,   and    FRANK ORDER DISMISSING ACTION
13   MARISCAL, an individual,              [FRCP 41(a)(1)(A)(ii)]
14
                                  Plaintiffs,
15          vs.
16
     CITY OF LOS ANGELES; MICHEL
17   MOORE, CHIEF OF LOS ANGELES
18   POLICE DEPARTMENT, and DOES 1
     through 100, inclusive,
19
                             Defendants.
20
          Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure
21
     41(a)(1)(A)(ii), IT IS ORDERED THAT THIS ACTION BE, AND HEREBY IS,
22
     DISMISSED WITHOUT PREJUDICE as to all claims, causes of action, and parties.
23
          IT IS SO ORDERED.
24
     DATED: March 18, 2020
25

26
                                                Honorable Dale S. Fischer
27
                                                UNITED STATES DISTRICT JUDGE
28
